Exhibit 10.1

 

 

CREDIT AGREEMENT

 

Dated as of December 21, 2005

 

among

 

LOUISIANA-PACIFIC LIMITED PARTNERSHIP,
BY ITS GENERAL PARTNER
3047525 NOVA SCOTIA COMPANY,
(“LP-LP”)

 

- and -

 

LOUSIANA-PACIFIC CANADA LTD.
(“LP Canada”)

 

LP-LP and LP Canada collectively as the “Borrowers”,

 

- and -

 

LOUISIANA-PACIFIC CORPORATION
(the “Parent Guarantor”)

 

BANK OF AMERICA, N.A., acting through its Canada branch

 

as Administrative Agent

 

- and -

 

THE BANK OF NOVA SCOTIA
as Syndication Agent

 

- and -

 

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC

 

- and -

 

SCOTIA CAPITAL
as Joint Lead Arrangers

 

- and -

 

BANK OF AMERICA SECURITIES LLC
as Sole Book Manager

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

Article I. DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

19

1.03

Accounting Terms

19

1.04

Rounding

20

1.05

Times of Day

 

 

 

 

Article II. Term loan

20

2.01

Availability of Term Loan

20

2.02

Conversion Options

21

2.03

Execution of Bankers’ Acceptances

22

2.04

Sale of Bankers’ Acceptances

23

2.05

Size and Maturity Of Bankers’ Acceptances and Rollovers

23

2.06

Co-ordination of BA Advances

24

2.07

Payment of Bankers’ Acceptances

25

2.08

Deemed Advance - Bankers’ Acceptances

25

2.09

Waiver

25

2.10

Degree of Care

26

2.11

Indemnity

26

2.12

Obligations Absolute

26

2.13

Shortfall on Drawdowns, Rollovers and Conversions

26

2.14

Prohibited Use of Bankers’ Acceptances

27

2.15

Prepayments

27

2.16

Repayment of Loans

27

2.17

Interest

27

2.18

Fees

28

2.19

Computation of Interest and Fees

28

2.20

Evidence of Debt

29

2.21

Payments Generally; Administrative Agent’s Clawback

29

2.22

Sharing of Payments by Lenders

31

 

 

 

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY

31

3.01

Taxes

31

3.02

Illegality

33

3.03

Inability to Determine Rates

34

3.04

Increased Costs

34

3.05

Compensation for Losses

35

3.06

Mitigation Obligations; Replacement of Lenders

36

3.07

Survival

36

 

 

 

Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

36

4.01

Conditions of Initial Loan

36

 

(i)

--------------------------------------------------------------------------------


 

Article V. REPRESENTATIONS AND WARRANTIES

38

5.01

Existence, Qualification and Power; Compliance with Laws

38

5.02

Authorization; No Contravention

39

5.03

Governmental Authorization; Other Consents

39

5.04

Binding Effect

39

5.05

Financial Statements; No Material Adverse Effect; No Internal Control Event

39

5.06

Litigation

40

5.07

No Default

41

5.08

Ownership of Property; Liens

41

5.09

Environmental Compliance

41

5.10

Insurance

41

5.11

Taxes

41

5.12

ERISA Compliance

42

5.13

Subsidiaries; Equity Interests

42

5.14

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

43

5.15

Disclosure

43

5.16

Compliance with Laws

43

5.17

Intellectual Property; Licenses, Etc.

43

 

 

 

Article VI. AFFIRMATIVE COVENANTS

44

6.01

Financial Statements

44

6.02

Certificates; Other Information

45

6.03

Notices

47

6.04

Payment of Obligations

48

6.05

Preservation of Existence, Etc.

48

6.06

Maintenance of Properties

48

6.07

Maintenance of Insurance

49

6.08

Compliance with Laws

49

6.09

Books and Records

49

6.10

Inspection Rights

49

6.11

Use of Proceeds

49

6.12

Additional Guarantors

49

6.13

Environmental Laws

50

 

 

 

Article VII. NEGATIVE COVENANTS

50

7.01

Liens

50

7.02

Investments

52

7.03

Indebtedness

53

7.04

Fundamental Changes

54

7.05

Dispositions

54

7.06

Restricted Payments

55

7.07

Change in Nature of Business

55

7.08

Transactions with Affiliates

55

7.09

Burdensome Agreements

56

7.10

Use of Proceeds

56

7.11

Financial Covenants

56

 

(ii)

--------------------------------------------------------------------------------


 

Article VIII. EVENTS OF DEFAULT AND REMEDIES

57

8.01

Events of Default

57

8.02

Remedies Upon Event of Default

59

8.03

Application of Funds

59

 

 

 

Article IX. ADMINISTRATIVE AGENT

60

9.01

Appointment and Authority

60

9.02

Rights as a Lender

60

9.03

Exculpatory Provisions

60

9.04

Reliance by Administrative Agent

61

9.05

Delegation of Duties

62

9.06

Resignation of Administrative Agent

62

9.07

Non-Reliance on Administrative Agent and Other Lenders

63

9.08

No Other Duties, Etc.

63

9.09

Guarantee Matters

63

 

 

 

Article X. MISCELLANEOUS

63

10.01

Amendments, Etc.

63

10.02

Notices; Effectiveness; Electronic Communication

64

10.03

No Waiver; Cumulative Remedies

66

10.04

Expenses; Indemnity; Damage Waiver

67

10.05

Payments Set Aside

69

10.06

Successors and Assigns

69

10.07

Treatment of Certain Information; Confidentiality

72

10.08

Right of Setoff

73

10.09

Interest Rate Limitation

73

10.10

Counterparts; Integration; Effectiveness

73

10.11

Survival of Representations and Warranties

74

10.12

Severability

74

10.13

Replacement of Lenders

74

10.14

Governing Law; Jurisdiction; Etc.

75

10.15

Waiver of Jury Trial

76

10.16

USA PATRIOT Act Notice

76

10.17

Time of the Essence

76

 

(iii)

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of December 21, 2005,
among Louisiana-Pacific Limited Partnership, by its general partner 3047525 Nova
Scotia Company, (“LP-LP”) and Louisiana-Pacific Canada Ltd. (“LP Canada”),
(LP-LP and LP Canada each a “Borrower” and collectively the ”Borrowers”),
Louisiana-Pacific Corporation (the ”Parent Guarantor”) each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
BANK OF AMERICA, N.A., acting through its Canada branch, as Administrative
Agent.

 

The Borrowers have requested that the Lenders provide a term non-revolving
credit facility, and the Lenders are willing to do so on the terms and
conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitments of
each Lender to make Loans has been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on

 

--------------------------------------------------------------------------------


 

Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Level

 

Debt Rating

 

Applicable
Margin
for B/A Advances

 

Applicable Margin
for Prime Rate
Loans

 

I

 

>Baa1/BBB+

 

0.625

%

0.00

%

II

 

Baa2/BBB

 

0.750

%

0.00

%

III

 

Baa3/BBB-

 

0.875

%

0.00

%

IV

 

Ba1/BB+

 

1.125

%

0.125

%

V

 

Ba2/BB

 

1.375

%

0.375

%

VI

 

<Ba3/BB-

 

1.750

%

0.750

%

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Parent
Guarantor’s non-credit-enhanced, senior unsecured long-term debt; provided that
if a Debt Rating is issued by each of the foregoing rating agencies, then the
higher of such Debt Ratings shall apply (with the Debt Rating for Pricing
Level 1 being the highest and the Debt Rating for Pricing Level 6 being the
lowest), unless there is a split in Debt Ratings of more than one level, in
which case the Pricing Level that is one level higher than the Pricing Level of
the lower Debt Rating shall apply.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vii). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Borrowers
to the Administrative Agent of notice thereof pursuant to Section 6.03(f) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Banc of America Securities LLC and Scotia Capital, acting
jointly in their capacity as joint lead arrangers, and Banc of America
Securities LLC acting as sole book manager.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent Guarantor and its Subsidiaries for the fiscal year ended December 31,
2004, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Parent Guarantor
and its Subsidiaries, including the notes thereto.

 

“Bank of America” means Bank of America, N.A., acting through its Canada branch
and its successors.

 

“BA Discount Proceeds” means, in respect of any Bankers’ Acceptance, an amount
calculated on the applicable Drawdown Date which is (rounded to the nearest full
cent, with one half of one cent being rounded up) equal to the face amount of
such Bankers’ Acceptance multiplied by the price, where the price is calculated
by dividing one by the sum of one plus the product of (i) the BA Discount Rate
applicable thereto expressed as a decimal fraction multiplied by (ii) a
fraction, the numerator of which is the term of such Bankers’ Acceptance and the
denominator of which is 365, which calculated price will be rounded to the
nearest multiple of 0.001%.

 

“BA Discount Rate” means, (a) with respect to any Bankers’ Acceptance accepted
by a Lender named on Schedule I to the Bank Act (Canada), the rate determined by
the Agent as being the arithmetic average (rounded upward to the nearest
multiple of 0.01%) of the discount rates, calculated on the basis of a year of
365 days that appears on the Reuters Screen CDOR Page at or about 10:00 a.m.
(Toronto time) on the applicable Drawdown Date, for Bankers’ Acceptances of
those Lenders having a comparable face amount and identical maturity date to the
face amount and maturity date of such Bankers’ Acceptance, and (b) with respect
to any Bankers’ Acceptance accepted by a Lender named on Schedule II or III to
the Bank Act (Canada), the rate determined by the Administrative Agent in
accordance with (a) above plus 0.10% per annum.

 

“Bankers’ Acceptance” means a depository bill as defined in the Depository Bills
and Notes Act (Canada) in Canadian Dollars that is in the form of an order
signed by a Borrower and accepted by a Lender pursuant to this Agreement or, for
Lenders not participating in clearing services contemplated in that Act, a draft
or bill of exchange in Canadian Dollars that is drawn by a Borrower and accepted
by a Lender pursuant to this Agreement.  Orders that become depository bills,
drafts and bills of exchange are sometimes collectively referred to in this
Agreement as “orders.”

 

“Bankers’ Acceptance Advance” or “B/A Advance” means the advance of funds to a
Borrower by way of purchase of Bankers’ Acceptances in accordance with
Section 2.04.

 

“Bankers’ Acceptance Fee” means the amount calculated by multiplying the face
amount of each Bankers’ Acceptance by the Applicable Rate for Bankers’
Acceptance Advances, and then multiplying the result by a fraction, the
numerator of which is the duration of its term on the

 

3

--------------------------------------------------------------------------------


 

basis of the actual number of days to elapse from and including the date of
acceptance of a Bankers’ Acceptance by the Lender up to but excluding the
maturity date of the Bankers’ Acceptance and the denominator of which is the
number of days in the calendar year in question.

 

“Borrower” or “Borrowers” has the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Toronto, Ontario.

 

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

 

“Capital Stock” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Collateralize” has the meaning specified in Section 2.02(e).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)           any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Parent Guarantor, or control
over the equity securities of the Parent Guarantor entitled to vote for members
of the board of directors or equivalent governing body of the Parent Guarantor
on a fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing 35% or more of the combined voting power of such securities; or

 

(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent Guarantor cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election

 

4

--------------------------------------------------------------------------------


 

or nomination at least a majority of that board or equivalent governing body or
(iii) whose election or nomination to that board or other equivalent governing
body was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body; or

 

(c)           except as specifically provided in this Agreement, either Borrower
ceases to be a wholly-owned Subsidiary of the Parent Guarantor, directly or
indirectly.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrowers pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Conversion/Extension Notice” means a notice of (a) a conversion of Loans from
one Type to the other, or (c) a continuation of a Bankers’ Acceptance Advance,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A-2.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated EBITDA” means, for any period, for the Parent Guarantor and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Expenses for such
period, (ii) the provision for federal, provincial, state, local and foreign
income and similar taxes payable by the Parent Guarantor and its Subsidiaries
for such period, (iii) depreciation and amortization expense and (iv) other
non-cash items (excluding any such non-cash item to the extent that it
represents an accrual or reserve for potential cash items in any future period
or amortization of a prepaid cash item that was paid in a prior period), and
minus (b) all non-cash items increasing Consolidated Net Income for such period
(excluding any such non-cash item to the extent it represents the reversal of an
accrual or reserve for potential cash item in any prior period or will result in
the receipt of cash payments in a future period), all as determined in
accordance with GAAP.  Unless expressly indicated otherwise, the applicable
period shall be the four consecutive quarters ending on the date of completion.

 

“Consolidated Interest Coverage Ratio” means, as of the end of any fiscal
quarter of the Parent Guarantor for the four fiscal quarter period ending on
such date with respect to the Parent Guarantor and its Subsidiaries on a
consolidated basis, the ratio of (a) Consolidated EBITDA for such period to
(b) the difference (to the extent the difference between the following is
negative, for purposes of calculating the Consolidated Interest Coverage Ratio,
this clause (b) shall be set at $1) of (i) Consolidated Interest Expenses for
such period minus (ii) Consolidated Interest Income for such period.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Interest Expenses” means, for any period, all interest expense
(including, without limitation, the interest component under Capital Leases) of
the Parent Guarantor and its Subsidiaries on a consolidated basis, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Hedging Agreements, as determined in accordance
with GAAP. Unless expressly indicated otherwise, the applicable period shall be
for the four consecutive quarters ending on the date of computation.

 

“Consolidated Interest Income” shall mean, for any period, all interest income
of the Parent Guarantor and its Subsidiaries on a consolidated basis, as
determined in accordance with GAAP. Unless expressly indicated otherwise, the
applicable period shall be for the four consecutive quarters ending on the date
of computation.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Funded Indebtedness of the Parent Guarantor and its Subsidiaries on a
consolidated basis as of such date to (b) Consolidated EBITDA for the period of
the four fiscal quarters most recently ended.

 

“Consolidated Net Income” means, for any period, the net income of the Parent
Guarantor and its Subsidiaries on a consolidated basis for that period, as
determined in accordance with GAAP.  Unless otherwise expressly indicated, the
applicable period shall be the four consecutive quarters ending on the date of
computation.

 

“Consolidated Net Worth” means, as of any date of determination, for the Parent
Guarantor and its Subsidiaries on a consolidated basis, (a) Consolidated Total
Assets minus (b) the total liabilities of the Parent Guarantor and its
Subsidiaries on a consolidated basis, as determined in accordance with GAAP.

 

“Consolidated Total Assets” means, as of the date of determination, the amount
of total assets of the Parent Guarantor and its Subsidiaries on a consolidated
basis, as determined in accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), the Bankruptcy Code of the United
States, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of Canada or the United States or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

6

--------------------------------------------------------------------------------


 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means when used with respect to Obligations, an interest rate
equal to (i) the Prime Rate plus (ii) the Applicable Rate, if any, applicable to
Prime Rate Loans plus (iii) 2% per annum; provided, however, that with respect
to a Bankers’ Acceptance Advances, the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Rate) otherwise applicable
to such Loan plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of Canada.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of Canada.

 

“Drawdown Date” means the date, which shall be a Business Day, of any Loan by
way of a Bankers’ Acceptance Advance.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrowers (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries.

 

“Environmental Laws” means any and all federal, provincial, state, local,
municipal and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of a Borrower, the Parent Guarantor, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous

 

7

--------------------------------------------------------------------------------


 

Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent Guarantor within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Parent Guarantor or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent Guarantor or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Parent
Guarantor or any ERISA Affiliate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of a Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by Canada or any similar tax
imposed by any other jurisdiction in which a Borrower is located and (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by a
Borrower under Section 10.13), any withholding tax that is

 

8

--------------------------------------------------------------------------------


 

imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from a Borrower with respect to such withholding tax pursuant to
Section 3.01(a).

 

“Fee Letters” means the letter agreements, dated December 14, 2005, among the
Borrowers, the Guarantor, the Administrative Agent, the The Bank of Nova Scotia
and the Arrangers.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes. 
For purposes of this definition, Canada, each province and territory thereof
shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Indebtedness” means, as of any date of determination, with respect to
any Person, without duplication, (a) all obligations of such Person for borrowed
money, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, or upon which interest payments are customarily made,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (d) all obligations
(including, without limitation, earnout obligations) of such Person incurred,
issued or assumed as the deferred purchase price of property or services
purchased by such Person (other than trade debt incurred in the ordinary course
of business and due within nine months of the incurrence thereof) that would
appear as liabilities on a balance sheet of such Person, (e) the principal
portion of all obligations of such Person under Capital Leases, (f) all
obligations of such Person under Hedging Agreements, excluding any portion
thereof that would be accounted for as interest expense under GAAP, (g) the
maximum amount of all letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn and unreimbursed thereunder, (h) all preferred Capital Stock or
other equity interests issued by such Person and which by the terms thereof
could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration on or prior to
the Maturity Date, (i) any Synthetic Lease Obligation, (j) all Indebtedness of
others of the type described in clauses (a) through (i) hereof secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (k) all Guarantee Obligations of
such Person with respect to Indebtedness of another Person of the type described
m clauses (a) through (i) hereof, and (l) all Indebtedness of the type described
in clauses (a) through (i) hereof of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer; provided,
that Funded Indebtedness shall not include any Indebtedness of the Parent
Guarantor

 

9

--------------------------------------------------------------------------------


 

or its Subsidiaries that is non-recourse to the Parent Guarantor or its
Subsidiaries or their respective assets.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of Canada or any other nation, or
of any political subdivision thereof, whether provincial, state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means the guarantee made by the Guarantors in favour of the
Administrative Agent and the Lenders, substantially in the form of Exhibit F.

 

“Guarantee Obligation” means as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

 

“Guarantors” means, collectively, the Parent Guarantor and each Subsidiary of
either Borrower that provides a Guarantee pursuant to the terms hereof.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or

 

10

--------------------------------------------------------------------------------


 

medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

 

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate or commodity price hedging agreements.

 

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations (including, without limitation, earnout
obligations) of such Person incurred, issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than trade debt
incurred in the ordinary course of business and due within nine months of the
incurrence thereof) that would appear as liabilities on a balance sheet of such
Person, (e) the principal portion of all obligations of such Person under
Capital Leases, (f) all obligations of such Person under Hedging Agreements,
excluding any portion thereof that would be accounted for as interest expense
under GAAP, (g) the maximum amount of all letters of credit issued or bankers’
acceptances outstanding created for the account of such Person and, without
duplication, all drafts drawn and unreimbursed thereunder (excluding performance
based letters of credit issued to the Parent Guarantor’s customers in connection
with certain long-term contracts), (h) all preferred Capital Stock or other
equity interests issued by such Person and which by the terms thereof could be
(at the request of the holders thereof or otherwise) subject to mandatory
sinking fund payments, redemption or other acceleration, (i) the principal
balance outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product, (j) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements, (k) all Indebtedness of others of the type described in
clauses (a) through (j) hereof secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, (l) all Guarantee Obligations of such Person with respect to
Indebtedness of another Person of the type described in clauses (a) through (j)
hereof; and (m) all Indebtedness of the type described in clauses (a) through
(j) hereof of any partnership or unincorporated joint venture in which such
Person is a general partner or a joint venturer in proportion to such Person’s
ownership percentage in such partnership or joint venture.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information” has the meaning specified in Section 10.07.

 

11

--------------------------------------------------------------------------------


 

“Interest Payment Date” means, (a) as to any Loan by way of Bankers’ Acceptance
Advance, the Drawdown Date applicable to such Loan; and (b) as to any Prime Rate
Loan, the last Business Day of each March, June, September and December and the
Maturity Date.

 

“Interest Period” means, as to each Bankers’ Acceptance Advance, the period
commencing on the date such Bankers’ Acceptance Advance is disbursed or
converted to or continued as a Bankers’ Acceptance Advance and ending on the
date one, two, three or six months thereafter, as selected by a Borrower in its
Conversion/Extension Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Interbank Reference Rate” means, in respect of any currency, the interest rate
expressed as a percentage per annum which is customarily used by the
Administrative Agent when calculating interest due by it or owing to it arising
from correction of errors in transactions in that currency between it and other
chartered banks.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Parent
Guarantor’s internal controls over financial reporting, in each case as
described in the Securities Laws.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee Obligation or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Grade Debt Rating” shall mean a Debt Rating of BBB- or higher by S&P
and Baa3 or higher by Moody’s; provided, however, if (a) only one of S&P and
Moody’s at any time of determination shall have in effect a Debt Rating, the
available rating shall apply, (b) neither S&P nor Moody’s at any time of
determination shall have in effect a Debt Rating, the Parent Guarantor shall not
have an Investment Grade Rating, (c) the ratings established by S&P and Moody’s
shall fall within different levels, the higher rating shall apply; provided,
that if there exists a multiple level split in the ratings, the rating that is
one level higher than the lower level

 

12

--------------------------------------------------------------------------------


 

shall apply, (d) any rating established by S&P or Moody’s shall be changed, such
change shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change, and (e) S&P or Moody’s shall
change the basis on which ratings are established, each reference to the Debt
Rating announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, federal, provincial,
state, municipal and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

 

“LP Group” means, collectively, the Borrowers and the Parent Guarantor.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any Capital Lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrowers under
Article II as a Prime Rate Loan or Bankers’ Acceptance Advance.

 

“Loan Documents” means this Agreement, each Note, the Fee Letters, the
Guarantees, and the Subordination Agreement.

 

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of (i) the
Borrowers or the Borrowers and their Subsidiaries taken as a whole; (ii) the
Parent Guarantor or the Parent Guarantor and its Subsidiaries as a whole; (b) a
material impairment of the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.

 

13

--------------------------------------------------------------------------------


 

“Maturity Date” means December 21, 2008.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent Guarantor or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

 

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing the Term Loan made by such Lender, substantially in the form of
Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“Off-Balance Sheet Liabilities” shall mean, with respect to any Person as of any
date of determination thereof, without duplication and to the extent not
included as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP:  (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred, and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic”,
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (b)the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (c) any other monetary
obligation arising with respect to any other transaction which (i) upon the
application of any Debtor Relief Law to such Person or any of its Subsidiaries,
would be characterized as indebtedness or (ii) is the functional equivalent of
or takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person and its Subsidiaries (for purposes of
this clause (d), any transaction structured to provide tax deductibility as
interest expense of any dividend, coupon or other periodic payment will be
deemed to be the functional equivalent of a borrowing).

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-Canadian
jurisdiction); (b) with respect to any limited liability company, the

 

14

--------------------------------------------------------------------------------


 

certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means on any date, the aggregate outstanding principal
amount of the Term Loan after giving effect to any prepayments occurring on such
date.

 

“Parent Guarantor” has the meaning specified in the introductory paragraph
hereto.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guarantee Corporation.

 

“Pension Plan” means (a) with respect to the Parent Guarantor, any “employee
pension benefit plan” (as such term is defined in Section 3(2) of ERISA), other
than a Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored
or maintained by the Parent Guarantor or any ERISA Affiliate or to which the
Parent Guarantor or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years; and (b) with respect to the Borrowers,
any Superannuation or other plan organized and administered to provide pension
benefits to employees and/or former employees, and to which a Borrower is
required to contribute.

 

“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Loan Party of the assets or all of the Capital Stock of a
Person that is incorporated, formed or organized in the United States, Canada or
any division thereof, line of business or other business unit of a Person that
is incorporated, formed or organized in the United States or Canada (such Person
or such division, line of business or other business unit of such Person
referred to herein as the “Target”), in each case that is in the same line of
business (or assets used in the same line of business) as the Loan Parties and
their Subsidiaries, so long as (a) no Default or Event of Default shall then
exist or would exist after giving effect thereto, (b) the Loan Parties shall
demonstrate to the reasonable satisfaction of the Administrative Agent and the
Required Lenders that the Loan Parties will be in compliance on a pro forma
basis with all of the terms and provisions of the financial covenants set forth
in Section 7.11, (d) the Target, if a Person, shall have executed a Guarantee in
accordance ‘with the terms of Section 6.12, and (e) such acquisition has been
approved by the Board of Directors and/or shareholders of the applicable Loan
Party.

 

“Permitted Cash Collateral” has the meaning as defined in the US Credit
Agreement.

 

15

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Parent Guarantor or, with respect to
any such plan that is subject to Section 412 of the Code or Title IV of ERISA,
any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Prime Rate” means, on any day, a fluctuating rate of interest per annum, which
is equal to the greater of:

 

(a)           the reference rate of interest announced by the Administrative
Agent as its reference rate for commercial loans made by it in Canada in
Canadian Dollars; and

 

(b)           the average rate for 30 day Canadian Dollar Bankers’ Acceptances
that appears on the Reuters Screen CDOR Page at 10:00 a.m. Toronto time on that
day, plus 0.75% per annum.

 

“Prime Rate Loan” means an advance of funds to a Borrower bearing interest based
on the Prime Rate.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Outstanding Amount (with the aggregate amount of
each Lender’s risk participation being deemed “held” by such Lender for purposes
of this definition); provided that the Commitment of, and the portion of the
Outstanding Amount held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

16

--------------------------------------------------------------------------------


 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrowers or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrowers’ stockholders, partners or members (or
the equivalent Person thereof).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Securitization Vehicle” shall mean a special purpose vehicle that is a
wholly-owned Subsidiary of the Parent Guarantor and is a corporation, limited
liability company, trust or other person organized for the limited purpose of
entering into securitization transactions by purchasing, or receiving by way of
capital contributions, assets from the Parent Guarantor and obtaining financing
for such assets from third parties, and whose structure is designed to insulate
such vehicle from the credit risk of the Parent Guarantor.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Parent Guarantor and its Subsidiaries as of that
date determined in accordance with GAAP.

 

“Subordination Agreement” means the agreement dated as of the Closing Date by
which the Borrowers and Guarantors subordinate all inter-company indebtedness to
the Lenders.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Borrower or Guarantor.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index

 

17

--------------------------------------------------------------------------------


 

swaps or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Threshold Amount” means US$20,000,000.00.

 

“Type” means, with respect to a Loan, its character as a Prime Rate Loan or a
Bankers’ Acceptance Advance.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“US Credit Agreement” means the credit agreement dated as of September 1, 2004
made between, inter alia, the Parent Guarantor, Wachovia Bank, National
Association, as Administrative agent, various financial institutions as lenders
thereunder, as the same may be amended, restated, supplemented, renewed or
replaced from time to time.

 

18

--------------------------------------------------------------------------------


 

1.02        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used

 

19

--------------------------------------------------------------------------------


 

in preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

1.04        Rounding.

 

Any financial ratios required to be maintained by the Borrowers pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05        Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

ARTICLE II.
TERM LOAN

 

2.01        Availability of Term Loan.

 

(a)           Term Loan Commitment.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make available to the Borrowers on
the Closing Date such Lender’s Applicable Percentage of a non-revolving term
loan in Dollars in the aggregate principal Dollar Amount of TWO HUNDRED
THIRTY-FIVE MILLION DOLLARS ($235,000,000) (the “Term Loan”) for the purposes
hereinafter set forth.  The Term Loan may consist of Prime Rate Loans or
Bankers’ Acceptances Advances, or a combination thereof, as the Borrowers may
request; provided that on the Closing Date and on the three Business Days
following the Closing Date the Term Loan shall bear interest at the Prime Rate
unless the Borrowers execute a funding indemnity letter in form and substance
satisfactory to the Administrative Agent.  Amounts repaid or prepaid on the Term
Loan may not be reborrowed.

 

20

--------------------------------------------------------------------------------


 

(b)           Advance of Term Loan.  Each Lender shall advance its Applicable
Percentage of the Term Loan in accordance with the following provisions: 
(i) the Administrative Agent shall advise each Lender of its receipt of a notice
(in the form of “Exhibit A-1” attached hereto) from each Borrower three (3) days
prior to the Closing Date of the amount of the Term Loan to be advanced to each
Borrower and of Lender’s Applicable Percentage thereof; and (ii) each Lender
shall deliver its Applicable Percentage of the Term Loan to the Administrative
Agent not later than 10:00 a.m. (Toronto time) on the Closing Date.  If the
Agent determines that all the conditions precedent to Term Loan specified in
this Agreement have been met, it shall promptly advance to the relevant Borrower
the amount delivered by each Lender by (i) crediting the account of the
applicable Borrower on the books of Bank of America with the amount of such
funds, or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably accepted) the Administrative Agent by
the applicable Borrower.  If the conditions precedent to the Term Loan are not
met by noon (Toronto time) on the Closing Date, the Agent shall return the funds
to the Lenders or invest them in an overnight investment as orally instructed by
each Lender until such time as the Term Loan is made.

 

(c)           Maturity.  The principal amount of the Term Loan shall be payable
in full on the Maturity Date.

 

(d)           Interest.  The Term Loan shall bear interest as follows:

 

(i)            During such periods as the Term Loan shall be comprised of Prime
Rate Loans, each such Prime Rate Loan shall bear interest at a per annum rate
equal to the sum of the Prime Rate plus the Applicable Rate; and

 

(ii)           During such periods as the Term Loan shall be comprised of
Bankers’ Acceptance Advances, each such Loan shall bear interest at a per annum
rate equal to the sum of the Bankers’ Acceptance Fee.

 

(e)           Notes Issued.  A Borrower’s obligation to pay each Lender’s
Applicable Percentage of the Term Loan shall be evidenced, upon such Lender’s
request, by a Note made payable to such Lender.

 

2.02        Conversion Options.

 

(a)           Interest Conversion.  Either Borrower may elect from time to time
to convert Prime Rate Loans to Bankers’ Acceptances Advances, or to convert
Bankers’ Acceptances Advances to Prime Rate Loans, or to continue Bankers’
Acceptance Advances, by giving the Administrative Agent at least three
(3) Business Days’ prior irrevocable notice of such election.  Each conversion
to a Prime Rate Loan shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  A form of Conversion/Extension Notice
is attached as Schedule 2.02.  If a Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to,

 

21

--------------------------------------------------------------------------------


 

Prime Rate Loans.  Any such automatic conversion to Prime Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Bankers’ Acceptance Advance.  If the Borrower requests a
conversion to, or continuation of Bankers’ Acceptance Advance in any such
Conversion Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.

 

(b)           If no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Prime Rate Loans described in the preceding
subsection.

 

(c)           Except as otherwise provided herein, a Bankers’ Acceptance Advance
may be continued or converted only on the last day of an Interest Period for
such Bankers’ Acceptance Advance.  During the existence of a Default, no Loans
may be, converted to or continued as Bankers’ Acceptance Advances without the
consent of the Required Lenders.

 

(d)           The Administrative Agent shall promptly notify the Borrowers and
the Lenders of the interest rate applicable to any Interest Period for Bankers’
Acceptance Advances upon determination of such interest rate.  At any time that
Prime Rate Loans are outstanding, the Administrative Agent shall notify the
Borrowers and the Lenders of any change in Bank of America’s prime rate used in
determining the Prime Rate promptly following the public announcement of such
change.

 

(e)           Cash Collateral.  Upon the request of the Administrative Agent and
in accordance with this Agreement, the Borrowers shall immediately Cash
Collateralize the then Outstanding Amount of all Bankers’ Acceptance Advances. 
Section 2.07, Section 2.15 and Section 8.02(b) sets forth certain requirements
to deliver Cash Collateral hereunder.  For purposes of this Section 2.02(e),
Section 2.07, Section 2.15 and Section 8.02(b), “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the Lenders, as collateral for the Bankers’ Acceptance Advances, cash or
deposit account balances pursuant to documentation in form and substance
satisfactory to the Administrative Agent (which documents are hereby consented
to by the Lenders).  Derivatives of such term have corresponding meanings.  The
Borrowers hereby grant to the Administrative Agent, for the benefit of the
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing.  Cash Collateral shall be maintained
in blocked, non-interest bearing deposit accounts at Bank of America.

 

2.03        Execution of Bankers’ Acceptances.

 

(a)           To facilitate the acceptance of Bankers’ Acceptances hereunder,
each Borrower hereby appoints each Lender as its attorney to sign and endorse on
its behalf, as and when considered necessary by the Lender, an appropriate
number of orders in the form prescribed by that Lender.

 

22

--------------------------------------------------------------------------------


 

(b)                                 Each Lender may, at its option, execute any
order in handwriting or by the facsimile or mechanical signature of any of its
authorized officers, and the Lenders are hereby authorized to accept or pay, as
the case may be, any order of a Borrower which purports to bear such a signature
notwithstanding that any such individual has ceased to be an authorized officer
of the Lender.  Any such order or Bankers’ Acceptance shall be as valid as if he
or she were an authorized officer at the date of issue of the order or Bankers’
Acceptance.

 

(c)                                  Any order or Bankers’ Acceptance signed by
a Lender as attorney for a Borrower, whether signed in handwriting or by the
facsimile or mechanical signature of an authorized officer of a Lender may be
dealt with by the Administrative Agent or any Lender to all intents and purposes
and shall bind the Borrower as if duly signed and issued by such Borrower.

 

(d)                                 The receipt by the Administrative Agent of a
request for a Bankers’ Acceptances Advance shall be each Lender’s sufficient
authority to execute, and each Lender shall, subject to the terms and conditions
of this Agreement, execute orders in accordance with such request and the advice
of the Agent given pursuant to Section 2.06, and the orders so executed shall
thereupon be deemed to have been presented for acceptance.

 

2.04        Sale of Bankers’ Acceptances.

 

(a)                                  It shall be the responsibility of each
Lender to arrange, in accordance with normal market practice, for the sale on
each Drawdown Date of the Bankers’ Acceptances issued by a Borrower and to be
accepted by that Lender, failing which the Lender shall purchase its Bankers’
Acceptances at the discount determined in accordance with normal market practice
at or about 10:00 a.m. (Toronto time) on the applicable Drawdown Date for
Bankers’ Acceptances of the Lender having comparable face amounts and identical
maturity dates to the face amounts and maturity dates of such Bankers’
Acceptances.

 

(b)                                 Notwithstanding the foregoing, if in the
determination of the Majority Lenders acting reasonably a market for Bankers’
Acceptances does not exist at any time, or the Lenders cannot for other reasons,
after reasonable efforts, readily sell Bankers’ Acceptances or perform their
other obligations under this Agreement with respect to Bankers’ Acceptances,
then upon at least four days’ written notice by the Agent to the Borrowers, the
Borrowers’ right to request Bankers’ Acceptances Advances shall be and remain
suspended until the Administrative Agent notifies the Borrowers that any
condition causing such determination no longer exists.

 

2.05        Size and Maturity Of Bankers’ Acceptances and Rollovers.

 

Each Bankers’ Acceptance Advance shall be in a minimum amount of $10,000,000 and
each Bankers’ Acceptance shall be in the amount of $1,000,000 or whole multiples
thereof.  Each Bankers’ Acceptance shall have a term of one, two, three or six
months after the date of

 

23

--------------------------------------------------------------------------------


 

acceptance of the order by a Lender, but no Bankers’ Acceptance may mature on a
date which is not a Business Day or after the Maturity Date.  The face amount at
maturity of a Bankers’ Acceptance may be renewed as a Bankers’ Acceptance or
converted into a Prime Rate Loan.

 

2.06        Co-ordination of BA Advances.

 

Each Lender shall advance its proportionate share of each Bankers’ Acceptance
Advance in accordance with the provisions set forth below.

 

(a)                                  The Administrative Agent, promptly
following receipt of a notice from a Borrower pursuant to
Section 2.02(a) requesting a Bankers’ Acceptance Advance, shall advise each
Lender of the aggregate face amount and term(s) of the Bankers’ Acceptances to
be accepted by it, which term(s) shall be identical for all Lenders.  The
aggregate face amount of Bankers’ Acceptances to be accepted by a Lender shall
be determined by the Administrative Agent by reference to the respective
Commitments of the Lenders, except that, if the face amount of a Bankers’
Acceptance would not be Cdn. $500,000 or a whole multiple thereof, the face
amount shall be increased or reduced by the Administrative Agent in its sole
discretion to the nearest whole multiple of Cdn. $500,000.

 

(b)                                 Each Lender shall transfer to the
Administrative Agent at the Branch of Account for value on each Drawdown Date
immediately available Cdn. Dollars in an aggregate amount equal to the BA
Discount Proceeds of all Bankers’ Acceptances accepted and sold or purchased by
the Lender on such Drawdown Date net of the applicable Bankers’ Acceptance Fee
and net of the amount required to pay any of its previously accepted Bankers’
Acceptances that are maturing on the Drawdown Date or any of its other Loans
that are being converted to Bankers’ Acceptances on the Drawdown Date.

 

(c)                                  Notwithstanding any other provision hereof,
for the purpose of determining the amount to be transferred by a Lender to the
Administrative Agent for the account of the Borrowers in respect of the sale of
any Bankers’ Acceptance issued by a Borrower and accepted by such Lender, the
proceeds of sale thereof shall be deemed to be an amount equal to the BA
Discount Proceeds calculated with respect thereto.  Accordingly, in respect of
any particular Bankers’ Acceptance accepted by it, a Lender in addition to its
entitlement to retain the applicable Bankers’ Acceptance Fee for its own account
(i) shall be entitled to retain for its own account the amount, if any, by which
the actual proceeds of sale thereof exceed the BA Discount Proceeds calculated
with respect thereto, and (ii) shall be required to pay out of its own funds the
amount, if any, by which the actual proceeds of sale thereof are less than the
BA Discount Proceeds calculated with respect thereto.

 

(d)                                 Whenever a Borrower requests a Bankers’
Acceptance Advance, each Lender that is not permitted by any Requirement of Law
or by customary market practice to accept a Bankers’ Acceptance (a “Non BA
Lender”) shall, in lieu of accepting its pro rata amount of such Bankers’
Acceptances, make available to the Borrowers

 

24

--------------------------------------------------------------------------------


 

on the Drawdown Date a loan (a “BA Equivalent Loan”) in Canadian Dollars and in
an amount equal to the BA Discount Proceeds of the Bankers’ Acceptances that the
Non BA Lender would have been required to accept on the Drawdown Date if it were
able to accept Bankers’ Acceptances.  Each Non BA Lender shall also be entitled
to deduct from the BA Equivalent Loan an amount equal to the Bankers’ Acceptance
Fee that would have been applicable had it been able to accept Bankers’
Acceptances.  The BA Equivalent Loan shall have a term equal to the term of the
Bankers’ Acceptances that the Non BA Lender would otherwise have accepted and
the Borrowers shall, at the end of that term, be obligated to pay the Non BA
Lender an amount equal to the aggregate face amount of the Bankers’ Acceptances
that it would otherwise have accepted.  All provisions of this Agreement
applicable to Bankers’ Acceptances and Lenders that accept Bankers’ Acceptances
shall apply mutatis mutandis to BA Equivalent Loans and Non BA Lenders and,
without limiting the foregoing, Loans shall include BA Equivalent Loans.

 

2.07        Payment of Bankers’ Acceptances.

 

The Borrowers shall provide for the payment to the Administrative Agent’s Office
for the account of the applicable Lenders of the full face amount of each
Bankers’ Acceptance accepted for its account on the earlier of (i) the date of
maturity of a Bankers’ Acceptance and (ii) the date on which any Obligations
become due and payable pursuant to Section 8.02, in which case all outstanding
Bankers’ Acceptances Advances shall be Cash Collateralized.  The Lenders shall
be entitled to recover interest from the Borrowers at a rate of interest per
annum equal to the rate applicable to Prime Rate Advances, compounded monthly,
upon any amount payment of which has not been provided for by the Borrowers in
accordance with this Section.  Interest shall be calculated from and including
the date of maturity of each Bankers’ Acceptance up to but excluding the date
such payment, and all interest thereon, both before and after demand, default
and judgment, is provided for by the Borrowers.

 

2.08        Deemed Advance - Bankers’ Acceptances.

 

Except for amounts which are paid from the proceeds of a rollover of a Bankers’
Acceptance or for which payment has otherwise been funded by the Borrowers, any
amount which a Lender pays to any third party on or after the date of maturity
of a Bankers’ Acceptance in satisfaction thereof or which is owing to the Lender
in respect of such a Bankers’ Acceptance on or after the date of maturity of
such a Bankers’ Acceptance, shall be deemed to be a Prime Rate Loan to the
applicable Borrower under this Agreement.  Each Lender shall forthwith give
notice of the making of such a Prime Rate Loan to the Borrower and the
Administrative Agent (which shall promptly give similar notice to the other
Lenders).  Interest shall be payable on such Prime Rate Loans in accordance with
the terms applicable to Prime Rate Loans.

 

2.09        Waiver.

 

The Borrowers shall not claim from a Lender any days of grace for the payment at
maturity of any Bankers’ Acceptances presented and accepted by the Lender
pursuant to this Agreement.  The Borrowers waive any defence to payment which
might otherwise exist if for any reason a

 

25

--------------------------------------------------------------------------------


 

Bankers’ Acceptance shall be held by a Lender in its own right at the maturity
thereof, and the doctrine of merger shall not apply to any Bankers’ Acceptance
that is at any time held by a Lender in its own right.

 

2.10        Degree of Care.

 

Any executed orders to be used as Bankers’ Acceptances shall be held in
safekeeping with the same degree of care as if they were the Lender’s own
property, and shall be kept at the place at which such orders are ordinarily
held by such Lender.

 

2.11        Indemnity.

 

The Borrowers shall indemnify and hold the Lenders, and each of them, harmless
from any loss, cost, damage or expense with respect to any Bankers’ Acceptance
dealt with by the Lenders for The Borrowers’ account, but shall not be obliged
to indemnify a Lender for any loss, cost, damage or expense caused by the gross
negligence or wilful misconduct of that Lender.

 

2.12        Obligations Absolute

 

The obligations of the Borrowers with respect to Bankers’ Acceptances under this
Agreement shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including,
without limitation, the following circumstances:

 

(a)                                  any lack of validity or enforceability of
any order accepted by a Lender as a Bankers’ Acceptance; or

 

(b)                                 the existence of any claim, set off, defence
or other right which the Borrowers may have at any time against the holder of a
Bankers’ Acceptance, a Lender or any other person or entity, whether in
connection with this Agreement or otherwise.

 

2.13        Shortfall on Drawdowns, Rollovers and Conversions.

 

The Borrower agrees that:

 

(a)                                  the difference between the amount of a Loan
requested by the Borrowers by way of Bankers’ Acceptances and the actual
proceeds of the Bankers’ Acceptances;

 

(b)                                 the difference between the actual proceeds
of a Bankers’ Acceptance and the amount required to pay a maturing Bankers’
Acceptance, if a Bankers’ Acceptance is being rolled over; and

 

(c)                                  the difference between the actual proceeds
of a Bankers’ Acceptance and the amount required to repay any Loan which is
being converted to a Bankers’ Acceptance Advance;

 

26

--------------------------------------------------------------------------------


 

shall be funded and paid by the Borrowers from its own resources, by 12:00 noon
on the day of the Loan or may be advanced as a Prime Rate Loan.

 

2.14        Prohibited Use of Bankers’ Acceptances.

 

The Borrowers shall not enter into any agreement or arrangement of any kind with
any person to whom Bankers’ Acceptances have been delivered whereby the
Borrowers undertake to replace such Bankers’ Acceptances on a continuing basis
with other Bankers’ Acceptances, nor shall the Borrowers directly or indirectly
take, use or provide Bankers’ Acceptances as security for loans or advances from
any other person.

 

2.15        Prepayments.

 

(a)                                  The Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay the
Term Loan in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than 12:00 noon
(A) three Business Days prior to any date of prepayment of Bankers’ Acceptance
Advances and (B) on the date of prepayment of Prime Rate Loans; (ii) any
prepayment of Bankers’ Acceptance Advances shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Prime Rate Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment.  The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment.  If such
notice is given by the Borrowers, the Borrowers shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein.  Any request to prepay a Bankers’ Acceptance Advance shall
require the Borrowers to Cash Collateralize such Bankers’ Acceptance Advances. 
Each such prepayment shall be applied to the Commitments of the Lenders in
accordance with their respective Applicable Percentages.

 

(b)                                 Any amounts prepaid in accordance with
(a) above cannot be reborrowed.

 

2.16        Repayment of Loans

 

The Borrowers shall repay to the Lenders on the Maturity Date the aggregate
principal amount of the Term Loan outstanding on such date, and all accrued
interest outstanding.

 

2.17        Interest

 

(a)                                  Subject to the provisions of
subsection (b) below, (i) each Bankers’ Acceptance Advance shall bear interest,
at a rate equal to the Bankers’ Acceptance Fee for such Interest Period, which
Bankers’ Acceptance Fee is payable on the Drawdown Date; and (ii) each Prime
Rate Loan shall bear interest on the

 

27

--------------------------------------------------------------------------------


 

outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Prime Rate plus the Applicable Rate.

 

(b)                              (i)             If any amount of principal of
any Loan is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrowers under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists, the Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Prime Rate Loan shall be
due and payable in arrears on each Interest Payment Date applicable thereto and
at such other times as may be specified herein.  Interest hereunder shall be due
and payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.18        Fees.

 

The Borrowers shall pay to the Arrangers and the Administrative Agent for their
own respective accounts fees in the amounts and at the times specified in the
Fee Letters.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.19        Computation of Interest and Fees.

 

All computations of interest for Prime Rate Loans and Bankers’ Acceptance
Advances shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed.  Interest shall accrue on each Loan for the day
on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall, bear interest
for one day.  Each determination by the Administrative Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.  For purposes of the Interest Act (Canada), if interest computed
on the basis of a 360 day year is payable for any part of the

 

28

--------------------------------------------------------------------------------


 

calendar year, the equivalent yearly rate of interest may be determined by
multiplying the specified rate of interest by the number of days (365 or 366) in
such calendar year and dividing such product by 360.

 

2.20        Evidence of Debt.

 

The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrowers and the interest
and payments thereon.  Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

2.21        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                  General.  All payments to be made by the
Borrowers shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrowers shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)                              (i)             Funding by Lenders; Presumption
by Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Loan that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Loan, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.02 and may, in reliance upon
such assumption, make available to the Borrowers a corresponding

 

29

--------------------------------------------------------------------------------


 

amount.  In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Interbank Reference Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Prime Rate Loans.  If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.

 

(ii)                                  Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the rate of interest applicable to Prime Rate Loans.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the Term Loan set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans and to make payments pursuant
to Section 10.04(c) are several and not joint.  The failure of any Lender to
make any Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required

 

30

--------------------------------------------------------------------------------


 

hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.22        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by the Borrowers pursuant to and
in accordance with the express terms of this Agreement or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrowers or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrowers hereunder or under
any other Loan Document shall be

 

31

--------------------------------------------------------------------------------


 

made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrowers shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrowers shall make such deductions
and (iii) the Borrowers shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
Without limiting the provisions of subsection (a) above, the Borrowers shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Indemnification by the Borrowers.  The
Borrowers shall indemnify the Administrative Agent and each Lender, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrowers by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error;
provided, however that a Lender or the Administrative Agent shall challenge the
imposition of any Indemnified Taxes or Other Taxes if requested to do so by a
Borrower.  In the event a Borrower makes a request to a Lender or the
Administrative Agent to challenge such Indemnified Taxes or Other Taxes, the
Lender or Administrative Agent may require the Borrower to provide security for
all costs of the Lender and/or Administrative Agent, in such amounts and on such
terms as determined by such Lender and/or Administrative Agent.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrowers to a Governmental Authority, the Borrowers shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Status of Lenders.  Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which a Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to a Borrower (with a copy to the
Administrative Agent), at the time or

 

32

--------------------------------------------------------------------------------


 

times prescribed by applicable law or reasonably requested by a Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by a Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by a Borrower
or the Administrative Agent as will enable a Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.

 

(f)                                    Treatment of Certain Refunds.  If the
Administrative Agent or any Lender determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by a Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to said Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrowers under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent and any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.

 

3.02        Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Bankers’ Acceptance
Advances, or to determine or charge interest rates based upon the B/A Discount
Rate, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, any obligation of such Lender to make or continue Bankers’
Acceptance Advances or to convert Prime Rate Loans to Bankers’ Acceptance
Advances shall be suspended until such Lender notifies the Administrative Agent
and the Borrowers that the circumstances giving rise to such determination no
longer exist.  Upon receipt of such notice, the Borrowers shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Bankers’ Acceptance Advances of such Lender to Prime
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Bankers’ Acceptance Advances to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Bankers’ Acceptance Advances.  Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

 

33

--------------------------------------------------------------------------------


 

3.03        Inability to Determine Rates.

 

If the Required Lenders determine that for any reason in connection with any
request for a Bankers’ Acceptance Advance or a conversion to or continuation
thereof that (a) adequate and reasonable means do not exist for determining the
B/A Discount Rate for any requested Interest Period with respect to a proposed
Bankers’ Acceptance Advance, or (b) the B/A Discount Rate for any requested
Interest Period with respect to a proposed Bankers’ Acceptance Advance does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrowers and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Bankers’
Acceptance Advances shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, the Borrowers may revoke any pending request for a Loan of, conversion
to or continuation of Bankers’ Acceptance Advances or, failing that, will be
deemed to have converted such request into a request for a Loan of Prime Rate
Loans in the amount specified therein.

 

3.04        Increased Costs.

 

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender;

 

(ii)                                  subject any Lender to any tax of any kind
whatsoever with respect to this Agreement or any Bankers’ Acceptance Advance
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender); or

 

(iii)                               impose on any Lender any other condition,
cost or expense affecting this Agreement or Bankers’ Acceptance Advances made by
such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Bankers’ Acceptance Advance (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrowers
will pay to such Lender, as the case may be, such additional amount or amounts
as will compensate such Lender, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)                                 Capital Requirements. If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the

 

34

--------------------------------------------------------------------------------


 

Commitments of such Lender or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrowers will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement. A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)                                 Delay in Requests. Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

3.05        Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Prime Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrowers (for a reason
other than the failure of such Lender to make a Loan) to prepay, continue or
convert any Loan other than a Prime Rate Loan on the date or in the amount
notified by the Borrowers; or

 

(c)                                  any assignment of a Bankers’ Acceptance
Advance on a day other than the last day of the Interest Period therefor as a
result of a request by the Borrowers pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate

 

35

--------------------------------------------------------------------------------


 

the deposits from which such funds were obtained.  The Borrowers shall also pay
any customary administrative fees charged by such Lender in connection with the
foregoing.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)                                  Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrowers may replace such
Lender in accordance with Section 10.13.

 

3.07        Survival.

 

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Initial Loan.

 

The obligation of each Lender to make its initial Loan hereunder is subject to
satisfaction of the following conditions precedent:

 

(a)                                  The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

36

--------------------------------------------------------------------------------


 

(i)                                     executed counterparts of this Agreement,
the Subordination Agreement and the Guarantees, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrowers;

 

(ii)                                  a Note executed by the Borrowers in favor
of each Lender requesting a Note;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party.  With respect to
the authorizing resolution of the Parent Guarantor, the Parent Guarantor shall
deliver to the Administrative Agent a resolution in form and substance
satisfactory to the Administrative Agent;

 

(iv)                              such documents, including Organization
Documents, and certifications as the Administrative Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each
Borrower and each of the Guarantors is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

 

(v)                                 a favorable opinion of Fasken Martineau
DuMoulin LLP, counsel to the Loan Parties, and such other local counsel opinions
requested by the Administrative Agent, addressed to the Administrative Agent and
each Lender, as to the matters set forth in Exhibit G and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request and such other local counsel opinions requested by the
Administrative Agent;

 

(vi)                              a certificate of a Responsible Officer of each
Loan Party either (a) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (b) stating that no such consents, licenses or approvals are so
required;

 

(vii)                           a certificate signed by a Responsible Officer of
each Borrower certifying (a) that the conditions specified in Sections 4.01 have
been satisfied, and (b) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected

 

37

--------------------------------------------------------------------------------


 

to have, either individually or in the aggregate, a Material Adverse Effect; and
(c) the current Debt Ratings;

 

(viii)                        a duly completed Compliance Certificate as of the
last day of the fiscal quarter of the Parent Guarantor ended on September 30,
2005, signed by a Responsible Officer of the Parent Guarantor;

 

(ix)                                a certificate signed by a Responsible
Officer of a Borrower confirming that all insurance required to be maintained
pursuant to the Loan Documents has been obtained and is in effect;

 

(x)                                   such other assurances, certificates,
documents, consents or opinions as the Administrative Agent or the Required
Lenders reasonably may require; and

 

(xi)                                the statements required to be delivered
pursuant to Section 5.05 hereunder.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrowers shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Administrative Agent).

 

(d)                                 The Closing Date shall have occurred on or
before December 31, 2005.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

Each Borrower and the Parent Guarantor each represents and warrants to the
Administrative Agent and the Lenders that:

 

5.01        Existence, Qualification and Power; Compliance with Laws.

 

Each Loan Party and each Subsidiary thereof (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute,

 

38

--------------------------------------------------------------------------------


 

deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

5.02        Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.  Each Loan Party and each
Subsidiary thereof is in compliance with all Contractual Obligations referred to
in clause (b)(i), except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

5.03        Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.

 

5.04        Binding Effect.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms.

 

5.05        Financial Statements; No Material Adverse Effect; No Internal
Control Event.

 

(a)                                  The Parent Guarantor has heretofore
delivered to the Administrative Agent and the Lenders, at their request, the
following financial statements and information: (a) audited consolidated
financial statements of the Parent Guarantor and its Subsidiaries for the fiscal
years ended December 31, 2001, 2002, 2003, and 2004 consisting of consolidated
balance sheets and the related consolidated statements of income, stockholders’
equity and cash flows for such period, all of which statements were prepared in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise described therein; (b) company-prepared unaudited
consolidated financial statements of the Parent Guarantor and its Subsidiaries
for the fiscal quarter ended September 30, 2004,

 

39

--------------------------------------------------------------------------------


 

consisting of consolidated balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such period, all
of which statements were prepared in accordance with GAAP consistently applied
throughout the periods covered thereby, except as otherwise described therein;
and (c) five-year projections for the Parent Guarantor and its Subsidiaries, all
in form and substance reasonably satisfactory to the Administrative Agent and
certified by the chief financial officer of the Parent Guarantor that such
consolidated financial statements fairly present the financial condition of the
Parent Guarantor and its Subsidiaries as of the dates indicated, and (i) with
respect to the audited and unaudited financial statements, the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments, and (ii) with respect to
the projections, were prepared in good faith based upon reasonable assumptions.

 

(b)                                 Since December 31, 2004, there has been no
change in the business, assets, liabilities, condition (financial or otherwise)
or prospects of the Parent Guarantor and its Subsidiaries taken as a whole which
could have a Material Adverse Effect (other than as disclosed in the Parent
Guarantor’s Form 10-K for the fiscal year ending December 31, 2004, as
supplemented by the Parent Guarantor’s Form l0-Qs for the fiscal quarter ending
respectively on March 31, 2005, June 30, 2005 and September 30, 2005).

 

(c)                                  Schedule 7.03 sets forth all material
indebtedness and other liabilities, of the Parent Guarantor and its consolidated
Subsidiaries as of the date of such financial statements, including liabilities
for taxes and Indebtedness.

 

(d)                                 The unaudited consolidated balance sheets of
each of LP Canada and LP-LP and their respective Subsidiaries dated
September 30, 2005, and the related consolidated statements of income,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of LP Canada and LP-LP and their
respective Subsidiaries as of the date thereof and their results of operations
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year-end audit adjustments. 
Schedule 7.03 sets forth all material indebtedness and other liabilities, of the
Borrowers and their consolidated Subsidiaries as of the date of such financial
statements, including liabilities for taxes, material commitments and
Indebtedness.

 

(e)                                  To the best of the Borrowers’ and Parent
Guarantor’s knowledge, since the date of the Audited Financial Statements, no
Internal Control Event has occurred.

 

5.06        Litigation.

 

Other than set out in Schedule 5.06, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrowers or the Parent
Guarantor after due and diligent

 

40

--------------------------------------------------------------------------------


 

investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against either Borrower or any of their
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

 

5.07        No Default.

 

Neither Borrower nor any Subsidiary is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

5.08        Ownership of Property; Liens.

 

Each of the Borrowers and each respective Subsidiary has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  The property of each Borrower
and its Subsidiaries is subject to no Liens, other than Liens permitted by
Section 7.01.

 

5.09        Environmental Compliance.

 

Each Borrower and its Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
each Borrower has reasonably concluded that such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Other than set out in Schedule 5.09, there is no
material outstanding Environmental Liability.

 

5.10        Insurance.

 

The properties of the Borrowers and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrowers, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrowers or the applicable
Subsidiary operates.

 

5.11        Taxes.

 

The Borrowers and their Subsidiaries have filed all federal, provincial, state
and other material tax returns and reports required to be filed, and have paid
all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no tax assessment
against either

 

41

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary that would, if made, have a Material Adverse Effect. 
Neither any Loan Party nor any Subsidiary thereof is party to any tax sharing
agreement.

 

5.12        ERISA Compliance.

 

(a)                                  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Parent Guarantor, nothing has
occurred which would prevent, or cause the loss of, such qualification.  The
Parent Guarantor and each ERISA Affiliate have made all required contributions
to each Plan subject to Section 412 of the Code, and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of the Parent Guarantor, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Plan that could
reasonably be expected to have a Material Adverse Effect.  There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither the Parent Guarantor nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iv) neither the Parent Guarantor nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither the Parent Guarantor nor any
ERISA Affiliate has engaged in a transaction that could be subject to Sections
4069 or 4212(c) of ERISA.

 

5.13        Subsidiaries; Equity Interests.

 

As of the Closing Date, the Loan Parties have no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and nonassessable and are owned by a Loan Party in the amounts specified on
Part (a) of Schedule 5.13 free and clear of all Liens.  No Loan Party has any
equity investments in any other corporation or entity other than those
specifically disclosed in Part(b) of Schedule 5.13.  All of the outstanding
Equity Interests in a Loan Party have been validly issued and are fully paid and
nonassessable.  The Loan Parties shall update and supplement, as necessary,
Schedule 5.13 and deliver the same to the Administrative Agent no later than
January 13, 2006, in form satisfactory to the Administrative Agent.

 

42

--------------------------------------------------------------------------------


 

5.14                        Margin Regulations; Investment Company Act; Public
Utility Holding Company Act.

 

(a)                                  No Loan Party is engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)                                 No Loan Party, any Person Controlling a Loan
Party, or any Subsidiary (i) is a “holding company,” or a “subsidiary company”
of a “holding company,” or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935, or (ii) is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

5.15        Disclosure.

 

The Borrowers and the Parent Guarantor have disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

5.16        Compliance with Laws.

 

To the best of the knowledge of the Borrowers and the Parent Guarantor, each
Borrower, the Parent Guarantor and each Subsidiary is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.17        Intellectual Property; Licenses, Etc.

 

The Borrowers, the Parent Guarantor and their Subsidiaries own, or possess the
right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person.  To the best knowledge of the Borrowers and Parent Guarantor,
no slogan or other

 

43

--------------------------------------------------------------------------------


 

advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrowers, the Parent
Guarantor or any Subsidiary infringes upon any rights held by any other Person.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, each Loan Party shall,
and shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
and 6.03) cause each Subsidiary to:

 

6.01        Financial Statements.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                  as soon as available, but in any event
within 90 days after the end of each fiscal year of the Parent Guarantor
(commencing with the fiscal year ended December 31, 2005), a consolidated
balance sheet of the Parent Guarantor and its Subsidiaries as at the end of such
fiscal year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by (i) a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit and (ii) an attestation report of such Registered Public Accounting
Firm as to the Borrowers’ internal controls pursuant to Section 404 of
Sarbanes-Oxley expressing a conclusion to which the Required Lenders do not
object;

 

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Parent Guarantor (commencing with the fiscal quarter ended
March 31, 2006), a consolidated balance sheet of the Parent Guarantor and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Parent Guarantor’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by a Responsible Officer of the Parent Guarantor’s as
fairly presenting the financial condition, shareholders’ equity and cash flows
of the Parent Guarantor and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;

 

44

--------------------------------------------------------------------------------


 

(c)                                  as soon as available, but in any event
within 90 days after the end of each fiscal year of each of LP Canada and LP-LP
(commencing with the fiscal year ended December 31, 2005), an unaudited
consolidated balance sheet of each of LP Canada and LP-LP and their respective
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
subject only to normal year-end audit adjustments and absences of footnotes; and

 

(d)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of LP Canada and LP-LP (commencing with the fiscal quarter ended
March 31, 2006), a consolidated balance sheet of each of LP Canada and LP-LP and
their respective Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income, shareholders’ equity and cash flows
for such fiscal quarter and for the portion of LP Canada’s or LP-LP’s, as
applicable, fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by a Responsible
Officer of LP Canada or LP-LP as applicable, as fairly presenting the financial
condition, shareholders’ equity and cash flows of LP Canada or LP-LP, as
applicable, and their respective Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Parent Guarantor shall not be separately required to
furnish such information under clause (a) or (b) above, but the foregoing shall
not be in derogation of the obligation of the Parent Guarantor to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.

 

6.02        Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                  concurrently with the delivery of the
financial statements referred to in Section 6.01(a), a certificate of its
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary therefor no knowledge was
obtained of any Default or, if any such Default shall exist, stating the nature
and status of such event;

 

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b) (commencing with
the delivery of the financial statements for the fiscal year ended
December 31, 2005), a duly completed Compliance Certificate signed by a
Responsible Officer of the Parent Guarantor;

 

45

--------------------------------------------------------------------------------


 

(c)                                  promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of the Parent Guarantor by
independent accountants in connection with the accounts or books of the Parent
Guarantor or any Subsidiary, or any audit of any of them;

 

(d)                                 within thirty (30) days after the same are
sent, copies of each annual report, proxy or financial statement or other report
or communication sent to the stockholders of the Parent Guarantor, and copies of
all annual, regular, periodic and special reports and registration statements
which the Parent Guarantor may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

 

(e)                                  promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party or any Subsidiary thereof pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;

 

(f)                                    promptly, and in any event within five
Business Days after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in Canada or any other applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of any Loan Party or any
Subsidiary thereof; and

 

(g)                                 promptly, such additional information
regarding the business, financial or corporate affairs of a Loan Party or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent Guarantor posts such documents, or provides a link thereto on the
Guarantor’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on the Parent
Guarantor’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Parent Guarantor shall deliver paper copies of such documents to
the Administrative Agent or any Lender that requests the Parent Guarantor to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Parent
Guarantor shall notify the Administrative Agent and each Lender (by telecopier
or electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything contained herein, in every instance
the Parent Guarantor shall be

 

46

--------------------------------------------------------------------------------


 

required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Parent Guarantor
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

The Borrowers and Parent Guarantor hereby acknowledges that (a) the
Administrative Agent and/or the Arrangers will make available to the Lenders
materials and/or information provided by or on behalf of the Borrowers and/or
Parent Guarantor hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”).  The Borrowers and
Parent Guarantors hereby agree that [so long as the Parent Guarantor is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities] (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers or their securities for
purposes of Canadian federal and provincial United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”  Notwithstanding the
foregoing, the Borrowers shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

 

6.03        Notices.

 

Promptly notify the Administrative Agent and each Lender:

 

(a)                                  of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of a Borrower, the Parent Guarantor or any Subsidiary; (ii) any dispute,
litigation, investigation, proceeding or suspension between a Borrower, the
Parent Guarantor or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower, the Parent Guarantor or any Subsidiary, including
pursuant to any applicable Environmental Laws;

 

47

--------------------------------------------------------------------------------


 

(c)                                  of the occurrence of any ERISA Event or of
any breach or alleged breach by a Loan Party, as applicable, with respect to a
Pension Plan;

 

(d)                                 of any material change in accounting
policies or financial reporting practices by a Borrower, Parent Guarantor or any
Subsidiary;

 

(e)                                  of the occurrence of any Internal Control
Event; and

 

(f)                                    of any announcement by Moody’s or S&P of
any change or possible change in a Debt Rating.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the applicable Loan Party setting forth details of the
occurrence referred to therein and stating what action a Loan Party has taken
and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

6.04        Payment of Obligations.

 

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by a Borrower or
such Subsidiary; (b) all lawful claims which, if unpaid, would by law become a
Lien upon its property; and (c) all Indebtedness, as and when due and payable,
which if not paid would have a Material Adverse Effect.

 

6.05        Preservation of Existence, Etc.

 

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

 

6.06        Maintenance of Properties.

 

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

 

48

--------------------------------------------------------------------------------


 

6.07        Maintenance of Insurance.

 

Maintain with financially sound and reputable insurance companies not Affiliates
of the Borrowers or Parent Guarantor, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance;
provided, however, that the Loan Parties may maintain self insurance plans to
the extent companies of similar size and in similar business do so.

 

6.08        Compliance with Laws.

 

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.09        Books and Records.

 

Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the Loan
Parties or their Subsidiaries, as the case may be.

 

6.10        Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the
Borrowers and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrowers;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrowers at any
time during normal business hours and without advance notice.

 

6.11        Use of Proceeds.

 

Use the proceeds of the Term Loan for working capital, capital expenditures, and
general corporate purposes not in contravention of any Law or of any Loan
Document.

 

6.12        Additional Guarantors.

 

Notify the Administrative Agent at the time that any Person becomes a [Domestic
Subsidiary,] and promptly thereafter (and in any event within 30 days), cause
such Person to (a) become a guarantor by executing and delivering to the
Administrative Agent a counterpart of the

 

49

--------------------------------------------------------------------------------


 

Guarantee or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (b) deliver to the Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of
Section 4.01(a) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

6.13        Environmental Laws.

 

Defend, indemnify and hold harmless the Administrative Agent and the Lenders,
and their respective employees, agents, officers and directors, from and against
any and all claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of a Loan Party or, any of its Subsidiaries, or any orders,
requirements or demands of Governmental Authorities related thereto, including,
without limitation, reasonable attorney’s and consultant’s fees, investigation
and laboratory fees, response costs, court costs and litigation expenses, except
to the extent that any of the foregoing arise out of the gross negligence or
willful misconduct of the party seeking indemnification therefor. The agreements
in this paragraph shall survive repayment of the Obligations and termination of
the Commitments and the Loan Documents.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the LP Group shall not,
nor shall it permit any Subsidiary to, directly or indirectly:

 

7.01        Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)                                  Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 7.01 (such Schedule delivered in accordance herewith) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(b).  Schedule 7.01 shall be delivered to
the Administrative Agent no later than January 13, 2006 and shall list (A) only
those Liens that existed as at the Closing Date, and (B) only those Liens as
permitted pursuant to the US Credit Agreement;

 

(c)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect

 

50

--------------------------------------------------------------------------------


 

thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                    deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                 easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(i)                                     Liens securing purchase money
Indebtedness and Indebtedness permitted under Section 7.03(b); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition; and

 

(j)                                     Liens on the property of a Person
existing at the time such Person becomes a Subsidiary of the Loan Party in a
transaction permitted hereunder securing Indebtedness permitted to be incurred
under Section 7.03; provided, however, that any such Lien may not extend to any
other property of the Loan Party or any other Subsidiary that is not a
Subsidiary of such Person; provided, further, that any such Lien was not created
in anticipation of or in connection with the transaction or series of
transactions pursuant to which such Person became a Subsidiary of the Loan
Party;

 

(k)                                  other Liens in addition to those permitted
by the foregoing clauses securing Indebtedness in an aggregate amount not to
exceed the following (measured at the time of incurrence): (i) if the Parent
Guarantor has an Investment Grade Debt Rating, 15% of Consolidated Net Worth at
any time outstanding or (ii) if the Parent Guarantor does not have an Investment
Grade Debt Rating, 8% of Consolidated Net Worth at any time outstanding.

 

51

--------------------------------------------------------------------------------


 

7.02        Investments.

 

Make any Investments, except:

 

(a)                                  cash and cash equivalents;

 

(b)                                 receivables owing to a Loan Party or any of
its Subsidiaries or any receivables and advances to suppliers, in each case if
created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

 

(c)                                  Investments in and loans to any Loan
Parties or any Subsidiary of either the Parent Guarantor or a Borrower, and in
the joint ventures with Abitibi-Consolidated Company of Canada and Canfor
Corporation;

 

(d)                                 (i) loans and advances to employees (other
than any officer or director) of the Parent Guarantor or its Subsidiaries in an
aggregate amount not to exceed $5,000,000 at any time outstanding and (ii) in
addition to the loans and advances made pursuant to the immediately preceding
clause (i), advances to employees of the Parent Guarantor or its Subsidiaries
made in accordance with the Parent Guarantor’s relocation policy in connection
with the relocation of the Parent Guarantor’s headquarters from Portland, Oregon
to Nashville, Tennessee;

 

(e)                                  Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business;

 

(f)                                    Investments, acquisitions or transactions
permitted under Section 7.04(c);

 

(g)                                 Hedging Agreements entered into by a Loan
Party to the extent permitted pursuant to Section 7.03;

 

(h)                                 Permitted Acquisitions;

 

(i)                                     Permitted Cash Collateral;

 

(j)                                     Investments in and loans by the Parent
Guarantor to the Borrowers not to exceed (i) the amount of such investments and
loans outstanding on the Closing Date (the ”Closing Date Investment Amount”)
plus (ii) on a cumulative basis as of the end of each fiscal year of the Parent
Guarantor, commencing with the fiscal year ending December 31, 2005, 15% of the
aggregate Investments in and loans to the Borrowers as of the end of the
immediately preceding fiscal year;

 

(k)                                  Investments existing (or committed to made,
but not yet funded) on the Closing Date and listed on Schedule 7.02;

 

52

--------------------------------------------------------------------------------


 

(l)                                     Investments in Securitization Vehicles;
provided, however, that both immediately before and after giving effect to such
Investment no Default or Event of Default shall have occurred and be continuing,
and Investments of any Securitization Vehicle in the Parent Guarantor or in
another Securitization Vehicle; and

 

(m)                               other Investments in addition to those
permitted by the foregoing clauses in an aggregate amount not to exceed 20% of
Consolidated Net Worth at any time outstanding.

 

7.03        Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                  Indebtedness arising or existing under this
Agreement and the other Loan Documents;

 

(b)                                 Indebtedness of the Parent Guarantor and its
Subsidiaries existing as of the Closing Date as referenced in the financial
statements referenced in Section 5.05 (and set out more specifically in
Schedule 7.03) hereto and renewals, extensions and refinancings thereof incurred
at any time during the term of this Agreement, in a principal amount not in
excess of that outstanding as of the date of such renewal, refinancing or
extension;

 

(c)                                  (i) Indebtedness of the Parent Guarantor
and its Subsidiaries incurred after the Closing Date consisting of Capital
Leases or Indebtedness incurred to provide all or a portion of the purchase
price or cost of construction of an asset and (ii) Off-Balance Sheet Liabilities
and/or indebtedness, liabilities and obligations incurred in connection with a
trade receivables securitization transaction involving the Parent Guarantor or
any of its Subsidiaries and a Securitization Vehicle (regardless of whether such
indebtedness, liabilities and obligations constitute Off-Balance Sheet
Liabilities); provided, that in each case (A) such Indebtedness when incurred
shall not exceed the purchase price or cost of construction of such asset and
(B) no such Indebtedness shall be refinanced for a principal amount in excess of
the principal balance outstanding thereon at the time of such refinancing;

 

(d)                                 unsecured intercompany Indebtedness among
the Loan Parties and their respective Subsidiaries, provided that any such
Indebtedness shall be fully subordinated to the Obligations hereunder on terms
reasonably satisfactory to the Administrative Agent;

 

(e)                                  Indebtedness and obligations owing under
Hedging Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity risks and not for speculative
purposes;

 

(f)                                    Indebtedness and obligations of Loan
Parties and their respective Subsidiaries, owing under trade letters of credit
for the purchase of goods or other merchandise (but not under standby, direct
pay or other letters of credit) generally;

 

53

--------------------------------------------------------------------------------


 

(g)                                 Guarantee Obligations in respect of
Indebtedness of a Loan Party to the extent such Indebtedness is permitted to
exist or be incurred pursuant to this Section 7.03;

 

(h)                                 Indebtedness that is non-recourse to any of
the Loan Parties or its Subsidiaries or any of their respective assets;

 

(i)                                     Indebtedness incurred under take-or-pay
arrangements entered into in the ordinary course of business; and

 

(j)                                     other Indebtedness of the Parent
Guarantor and its Subsidiaries in an aggregate amount not to exceed the
following (measured at the time of incurrence): (i) if the Parent Guarantor has
an Investment Grade Debt Rating, 30% of Consolidated Net Worth at any time
outstanding and (ii) if the Parent Guarantor does not have an Investment Grade
Debt Rating, 15% of Consolidated Net Worth at any time outstanding.

 

7.04        Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

 

(a)                                  any Subsidiary may merge with (i) a
Borrower, or (ii) the Parent Guarantor, or (iii) any one or more other
Subsidiaries, provided that, as applicable, when any wholly-owned Subsidiary is
merging with another Subsidiary, the wholly-owned Subsidiary shall be the
continuing or surviving Person;

 

(b)                                 the Borrowers may merge, provided that
Louisiana-Pacific Canada Ltd. shall be the surviving or continuing Person; and

 

(c)                                  any Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to a
Borrower, the Parent Guarantor or to another Subsidiary; provided that if the
transferor in such a transaction is a wholly-owned Subsidiary, then the
transferee must either be such Borrower or the Parent Guarantor.

 

7.05        Dispositions.

 

Make any Disposition or enter into any agreement to make any Disposition,
except:

 

(a)                                  Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

54

--------------------------------------------------------------------------------


 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(d)                                 Dispositions of property by any Subsidiary
to a Borrower or to a wholly-owned Subsidiary;

 

(e)                                  Dispositions permitted by Section 7.04; and

 

(f)                                    Dispositions by a Loan Party and its
Subsidiaries not otherwise permitted under this Section 7.05; provided that
(i) at the time of such Disposition, no Default shall exist or would result from
such Disposition and (ii) the aggregate book value of all property Disposed of
in reliance on this clause (h) in any fiscal year shall not exceed 10% of
Consolidated Total Assets in the aggregate.

 

7.06        Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

 

(a)                                  a Subsidiary may make Restricted Payments
to the applicable Borrower, the Guarantors and any other Person that owns an
Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made; and

 

(b)                                 the applicable Borrower and its Subsidiary
may declare and make dividend payments or other distributions payable solely in
the common stock or other common Equity Interests of such Person; and

 

(c)                                  the applicable Loan Party may make other
Restrictive Payments as may be approved by its board of directors.

 

7.07        Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the LP Group and their Subsidiaries on the date hereof
or any business substantially related or incidental thereto.

 

7.08        Transactions with Affiliates.

 

Enter into any transaction of any kind with any Affiliate of the LP Group,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the LP Group or such Subsidiary
as would be obtainable by the LP Group or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate.

 

55

--------------------------------------------------------------------------------


 

7.09        Burdensome Agreements.

 

Enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to the Borrowers or any Guarantor or to otherwise transfer
property to the Borrowers or any Guarantor, (ii) of any Subsidiary to guarantee
the Indebtedness of the Borrowers or (iii) of the Borrowers or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(c) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.

 

7.10        Use of Proceeds.

 

Use the proceeds of the Term Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

7.11        Financial Covenants.

 

(a)                                  Consolidated Net Worth.  Permit
Consolidated Net Worth at any time to be less than the sum of US
(i) $1,150,000,000, plus ii) on a cumulative basis as of the end of each full
fiscal quarter ending after December 31, 2005 an amount equal to 25% of the
Consolidated Net Income for the fiscal quarter then ended, as of giving effect
to the payment of dividends for such period; provided, that Consolidated Net
Worth shall not at any time be less than US $1,150,000,000.

 

(b)                                 Consolidated Interest Coverage Ratio. 
Permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter of the Parent Guarantor to be less than 4.00 to 1.00.

 

(c)                                  Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio at any time during any period of four fiscal
quarters of the Parent Guarantor to be greater than 3.00 to 1.00.

 

56

--------------------------------------------------------------------------------


 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)                                  Non-Payment.  A Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of any Loan, or (ii) within three days after the same becomes due, any
interest on any Loan, or any fee due hereunder, or (iii) within five days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)                                 Specific Covenants.  A Borrower or the
Parent Guarantor fails to perform or observe any term, covenant or agreement
contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10, 6.11 or 6.12 or
Article VII, or any Guarantor fails to perform or observe any term, covenant or
agreement of the Guarantee and such failure continues for 30 days after the
applicable Loan Party becomes aware of such failure to perform; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days after the
applicable Loan Party becomes aware of such failure to perform or observe; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrowers or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect, false or misleading when made or deemed made; or

 

(e)                                  Cross-Default.  (i) A Borrower, the Parent
Guarantor or any Subsidiary (a) fails to make any payment when due or otherwise
cures the failure within an allowable grace period (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee Obligation (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (b) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee Obligation or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such guarantee obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness

 

57

--------------------------------------------------------------------------------


 

to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity, or
such Guarantee Obligation to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (a) any event
of default under such Swap Contract as to which the Borrowers or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (b) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrowers or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrowers or such Subsidiary as a
result thereof is greater than the Threshold Amount or (iii) an event of default
occurs under the US Credit Agreement; or

 

(f)                                    Insolvency Proceedings, Etc.  Any Loan
Party or any of its Subsidiaries institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)                                 Inability to Pay Debts; Attachment.  (i) A
Borrower, the Parent Guarantor or any Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 30 days after its issue or
levy; or

 

(h)                                 Judgments.  There is entered against a
Borrower, the Parent Guarantor or any Subsidiary (i) a final judgment or order
for the payment of money in an aggregate amount exceeding the Threshold Amount
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (a) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(b) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result

 

58

--------------------------------------------------------------------------------


 

in liability of the Parent Guarantor under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) the Parent Guarantor or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(j)                                     Invalidity of Loan Documents.  Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of any Loan
Document; or

 

(k)                                  Change of Control.  There occurs any Change
of Control.

 

8.02        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)                                  declare the Commitments terminated and
declare the unpaid principal amount of the Term Loan, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrowers;

 

(b)                                 require that the Borrowers Cash
Collateralize the outstanding Bankers’ Acceptances (in an amount equal to the
then Outstanding Amount thereof); and

 

(c)                                  exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents.

 

8.03        Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and any Bankers’
Acceptances have been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

59

--------------------------------------------------------------------------------


 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

 

Third, to payment of that portion of the Obligations constituting accrued and
interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.

 

Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent and the Lenders, and neither the Borrowers nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.

 

9.02        Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

9.03        Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

60

--------------------------------------------------------------------------------


 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrowers
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrowers, a
Lender or the Parent Guarantor.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04        Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition

 

61

--------------------------------------------------------------------------------


 

hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.05        Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent, including but not
limited to Bank of America N.A., San Francisco Agency.  The Administrative Agent
and any such sub agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

9.06        Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrowers.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrowers, to
appoint a successor, which shall be a bank with an office in Canada, or an
Affiliate of any such bank with an office in the Canada.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may on behalf
of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor.  After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of

 

62

--------------------------------------------------------------------------------


 

any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08        No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers or [other titles as necessary] listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

 

9.09        Guarantee Matters.

 

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Guarantor from its obligations under the
Guarantee if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guarantee pursuant to this Section 9.09.

 

ARTICLE X.
MISCELLANEOUS

 

10.01      Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(a)                                  waive any condition set forth in
Section 4.01 without the written consent of each Lender;

 

63

--------------------------------------------------------------------------------


 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan, or any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrowers to pay interest at the Default
Rate;

 

(e)                                  change Section 2.23 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;

 

(f)                                    change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;

 

(g)                                 release the Parent Guarantor from the
Guarantee without the written consent of each Lender;

 

and, provided further, that; (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.

 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

64

--------------------------------------------------------------------------------


 

(i)                                     if to the Borrowers or, the
Administrative Agent, to the address, telecopier number, electronic mail address
or telephone number specified for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrowers may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY

 

65

--------------------------------------------------------------------------------


 

IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrowers, any Lender, or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrowers’ or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrowers, any Lender, or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrowers, and the Administrative Agent, may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

(e)                                  Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Conversion/Extension Notices) given
by or on behalf of the Borrowers even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Borrowers shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrowers.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.  All telephonic notices
shall require immediate written confirmation.

 

10.03      No Waiver; Cumulative Remedies.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right,

 

66

--------------------------------------------------------------------------------


 

remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

10.04      Expenses; Indemnity; Damage Waiver.

 

(a)                                  Costs and Expenses.  The Borrowers shall
pay (i) all reasonable out of pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all out of pocket expenses
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender),
and shall pay all fees and time charges for attorneys who may be employees of
the Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (a) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (b) in connection
with the Loans made or issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

 

(b)                                 Indemnification by the Borrowers.  The
Borrowers shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrowers or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrowers
or any of their Subsidiaries, or any Environmental Liability related in any way
to the Borrowers or any of their Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, provided

 

67

--------------------------------------------------------------------------------


 

that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrowers or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrowers or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrowers for any reason fail to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity. 
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrowers shall not assert,
and hereby waive, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No Indemnitee referred to in subsection (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                    Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

68

--------------------------------------------------------------------------------


 

10.05      Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent, or any Lender, or the Administrative Agent, or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Interbank Reference
Rate from time to time in effect.  The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

10.06      Successors and Assigns.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrowers nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an

 

69

--------------------------------------------------------------------------------


 

Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrowers otherwise consent (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

(iii)                               any assignment of a Commitment must be
approved by the Administrative Agent, unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and

 

(iv)                              the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount, if any, required as set
forth in Schedule 10.06, and the Eligible Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

70

--------------------------------------------------------------------------------


 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by each of the Borrowers at any
reasonable time and from time to time upon reasonable prior notice.  In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender may request and receive from
the Administrative Agent a copy of the Register.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrowers or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrowers
or any of the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans; provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent, and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the applicable
Borrowers’ prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 3.01 unless
the applicable Borrower is notified of the participation sold to

 

71

--------------------------------------------------------------------------------


 

such Participant and such Participant agrees, for the benefit of the applicable
Borrower, to comply with Section 3.01(e) as though it were a Lender.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law.

 

10.07      Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent and, the Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (g) with
the consent of the Borrowers or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrowers.

 

For purposes of this Section, “Information” means all information received from
the Borrowers or any Subsidiary relating to the Borrowers or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender on a nonconfidential basis
prior to disclosure by the Borrowers or any Subsidiary, provided that, in the
case of information received from the Borrowers or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same

 

72

--------------------------------------------------------------------------------


 

degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent and, the Lenders acknowledge that (a) the
Information may include material non-public information concerning the Borrowers
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
federal and provincial securities laws.

 

10.08      Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, or any such Affiliate to or for the
credit or the account of the Borrowers against any and all of the obligations of
the Borrowers or such Loan Party now or hereafter existing under this Agreement
or any other Loan Document to such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers or such Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have.  Each Lender agrees to notify the Borrowers and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

10.09      Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the applicable Borrower.  In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.10      Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the

 

73

--------------------------------------------------------------------------------


 

entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

10.11      Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

10.12      Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.13      Replacement of Lenders.

 

If any Lender requests compensation under Section 3.04, or if the applicable
Borrowers is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
if any Lender is a Defaulting Lender, then the Borrowers may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)                                  the Borrowers shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding

 

74

--------------------------------------------------------------------------------


 

principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

10.14      Governing Law; Jurisdiction; Etc.

 

(a)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE PROVINCE OF
ONTARIO.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE PROVINCE
OF ONTARIO, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ONTARIO
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT

 

75

--------------------------------------------------------------------------------


 

OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15      Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.16      USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers in accordance with the Act.

 

10.17      Time of the Essence.

 

Time is of the essence of the Loan Documents.

 

76

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

LOUISIANA-PACIFIC LIMITED
PARTNERSHIP, by its General Partner
3047525 Nova Scotia Company

 

 

 

By:

/s/ Curtis M. Stevens

 

 

 

 

Name:

Curtis M. Stevens

 

 

 

 

Title:

CFO

 

 

 

 

 

 

LOUISIANA-PACIFIC CANADA LTD.

 

 

 

By:

/s/ Curtis M. Stevens

 

 

 

 

Name:

Curtis M. Stevens

 

 

 

 

Title:

CFO

 

 

 

 

 

 

LOUISIANA-PACIFIC CORPORATION

 

 

 

By:

/s/ Curtis M. Stevens

 

 

 

 

Name:

Curtis M. Stevens

 

 

 

 

Title:

EVP Administration, CFO

 

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A. acting through
its Canada branch, as Administrative Agent

 

 

 

By:

/s/ Medina Sales De Andrade

 

 

 

 

Name:

Medina Sales De Andrade

 

 

 

 

Title:

Assistant Vice President

 

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A. acting through
its Canada branch, as a Lender

 

 

 

By:

/s/ Medina Sales De Andrade

 

 

 

 

Name:

Medina Sales De Andrade

 

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA, as a
Lender

 

 

 

By:

/s/ Kurt R. Foellmer

 

 

 

 

Name:

Kurt R. Foellmer

 

 

 

 

Title:

Director, Corporate Banking

 

 

S-3

--------------------------------------------------------------------------------


 

[OTHER LENDERS]

 

S-4

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

Bank of America, N.A., acting through its Canada branch

 

$

117,500,000

 

50

%

 

 

 

 

 

 

The Bank of Nova Scotia

 

$

117,500,000

 

50

%

 

 

 

 

 

 

Total

 

$

235,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.06

 

LITIGATION

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.09

 

ENVIRONMENTAL MATTERS

 

NIL

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

 

SUBSIDIARIES[,][AND]
OTHER EQUITY INVESTMENTS
[AND EQUITY INTERESTS IN THE BORROWER]

 

Part (a).

 

Subsidiaries.

 

 

 

Part (b).

 

Other Equity Investments.

 

 

 

[Part (c).

 

Owners of Equity Interests in the Borrowers.]

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING LIENS

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.03

 

EXISTING INDEBTEDNESS

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

[BORROWER]:

 

 

 

 

Attention:

Telephone:

Telecopier:

Electronic Mail:                @          

Website Address:  www.                                            

 

ADMINISTRATIVE AGENT:

 

ADMINISTRATIVE AGENT’S OFFICE

 

(a) (for advances/payments, billings, notices, etc.):

Bank of America, N.A., acting through its Canada branch

200 Front Street West, Suite 2700

Toronto, ON  M5V 3L2

Attention:  Ms. Clara McGibbon

Telephone:  416-349-5484

Telecopier:  416-349-4282

Electronic Mail:  clara.mcgibbon@bankofamerica.com

 

(b) (for all other notices):

Bank of America, N.A., acting through its Canada branch

200 Front Street West, Suite 2700

Toronto, ON  M5V 3L2

Attention:  Ms. Medina Sales de Andrade

Telephone:  416-349-5433

Telecopier:  416-349-4283

Electronic Mail:  medina.sales_de_andrade@bankofamerica.com

 

With a Copy to:

Bank of America, N.A.

Anthea Del Bianco, VP

1455 Market Street, 5th Floor

Mail Code:  CA5-701-05-19

San Francisco, CA  94103

Telephone:  415-436-2776

Telecopier:  415-503-5101

Electronic Mail:  anthea.del_bianco@bankofamerica.com

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.06

 

PROCESSING AND RECORDATION FEES

 

The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $2,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $2,500 plus the amount set forth below:

 

Transaction

 

Assignment Fee

 

 

 

 

 

First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)

 

-0-

 

 

 

 

 

Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)

 

$

500

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF CONVERSION/EXTENSION NOTICE

 

Date:                        ,           

 

To:          Bank of America, N.A., acting through its Canada branch as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of
December 21, 2005 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Louisiana-Pacific Limited
Partnership and Louisiana-Pacific Canada Ltd. (the “Borrowers”), the Lenders
from time to time party thereto, and Bank of America, N.A., acting through its
Canada branch as Administrative Agent.

 

The undersigned hereby requests a conversion or continuation of Loans

 

1.             On
                                                                                
(a Business Day).

 

2.             In the amount of
$                                                              .

 

3.             Comprised of
                                                                     .

[Type of Loan requested]

 

4.             For Bankers’ Acceptance Advances:  with an Interest Period of
         months.

 

 

[BORROWER]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

A-111

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF LOAN NOTICE

 

Date:                        ,           

 

To:          Bank of America, N.A., acting through its Canada branch as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of
December 21, 2005 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Louisiana-Pacific Limited
Partnership and Louisiana-Pacific Canada Ltd. (the “Borrowers”),
Louisiana-Pacific Corporation, as Parent Guarantor the Lenders from time to time
party thereto, and Bank of America, N.A., acting through its Canada branch as
Administrative Agent.

 

The undersigned hereby requests the Term Loan be advanced

 

(a)           On
                                                                                
(a Business Day).

 

5.             In the amount of
$                                                              .

 

6.             Comprised of
                                                                     .

[Type of Loan requested]

 

7.             For Bankers’ Acceptance Advances:  with an Interest Period of
         months.

 

 

[BORROWER]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

A-111

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the Term Loan from time to time made by the Lender to the
Borrowers under that certain Credit Agreement, dated as of December 21, 2005 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrowers, the Lenders from time to time party
thereto, and Bank of America, N.A., acting through its Canada branch as
Administrative Agent.

 

The Borrowers promises to pay interest on the unpaid principal amount of the
Term Loan from December 21, 2005 until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guarantee.  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

 

The Borrowers, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
PROVINCE OF ONTARIO.

 

 

[BORROWER]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

C-122

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan
Made

 

Amount of
Loan
Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-222

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                      ,

 

To:          Bank of America, N.A., acting through its Canada Branch as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of
December 21, 2005 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Louisiana-Pacific Limited
Partnership and Louisiana-Pacific Canada Ltd. (the “Borrowers”), the Lenders
from time to time party thereto, and Bank of America, N.A., acting through its
Canada branch as Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                       of the
Borrowers, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Borrowers, and
that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrowers ended as of the above date, together with the report and opinion
of an independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Borrowers ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrowers and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Borrowers during the accounting period covered by the attached financial
statements.

 

3.             A review of the activities of the Borrowers during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrowers performed and
observed all its Obligations under the Loan Documents, and

 

[select one:]

 

D-111

--------------------------------------------------------------------------------


 

[to the best knowledge of the undersigned during such fiscal period, the
Borrowers performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.             The representations and warranties of the Borrowers contained in
Article V of the Agreement, and any representations and warranties of [the
Borrowers][any Loan Party] that are contained in any document furnished at any
time under or in connection with the Loan Documents, are true and correct on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

 

5.             The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                     ,.                                .

 

 

[BORROWER]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

D-211

--------------------------------------------------------------------------------


 

For the Quarter/Year ended
                                                          (“Statement Date”)

 

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.

 

Section 7.11(a) – Consolidated Net Worth.

 

 

 

 

 

 

 

 

 

 

 

A.

Actual Consolidated Tangible Net Worth at Statement Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

Shareholders’ Equity:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

2.

Intangible Assets:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

3.

Consolidated Tangible Net Worth (Line I.A1 less Line I.A.2):

 

$

 

 

 

 

 

 

 

 

 

 

 

B.

[50%] of Consolidated Net Income for each full fiscal quarter ending after
                                   (no reduction for losses):

 

$

 

 

 

 

 

 

 

 

 

 

C.

50% of increases in Shareholders’ Equity after date of Agreement from issuance
and sale of Equity Interests (including from conversion of debt securities):

 

$

 

 

 

 

 

 

 

 

 

 

D.

Minimum required Consolidated Tangible Net Worth (Lines I.B + I.C plus
$                            ):

 

$

 

 

 

 

 

 

 

 

 

 

E.

Excess (deficient) for covenant compliance (Line I.A – I.D):

 

$

 

 

 

 

 

 

 

 

II.

 

Section 7.11 (b) – Consolidated Interest Coverage Ratio.

 

 

 

 

 

 

 

 

 

 

 

 

A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

2.

Consolidated Interest Charges for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

3.

Provision for income taxes for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

4.

Depreciation expenses for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

5.

Amortization expenses for Subject Period:

 

$

 

 

D-311

--------------------------------------------------------------------------------


 

 

 

 

6.

Non-recurring non-cash reductions of Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

7.

Income tax credits for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

8.

Non-cash additions to Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

9.

Consolidated EBITDA (Lines II.A.1 + 2 + 3 + 4 + 5 + 6 — 7 — 8):

 

$

 

 

 

 

 

 

 

 

 

 

 

B.

Consolidated Interest Charges for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

C.

Consolidated Interest Coverage Ratio (Line II.A.9 ) Line II.B):

 

to 1

 

 

 

 

 

 

 

 

 

 

 

Minimum required:

 

 

 

 

Four Fiscal Quarters Ending

 

Minimum
Consolidated
Interest Coverage
Ratio

 

Closing Date through               ,
              ,          through           ,
              ,          and each fiscal quarter thereafter

 

 

 

 

III.

 

Section 7.11 (c) – Consolidated Leverage Ratio.

 

 

 

 

 

 

 

 

 

 

 

 

A.

Consolidated Funded Indebtedness at Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

B.

Consolidated EBITDA for Subject Period (Line II.A.9 above):

 

$

 

 

 

 

 

 

 

 

 

 

C.

Consolidated Leverage Ratio (Line III.A ¸ Line III.B):

 

$        to 1

 

 

 

 

 

 

 

 

 

 

 

Maximum permitted:

 

 

 

 

D-411

--------------------------------------------------------------------------------


 

SCHEDULE 3

to the Compliance Certificate

($ in 000’s)

 

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated
EBITDA

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve
Months
Ended

 

Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

+

Consolidated Interest Charges

 

 

 

 

 

 

 

 

 

 

 

+

income taxes

 

 

 

 

 

 

 

 

 

 

 

+

depreciation expense

 

 

 

 

 

 

 

 

 

 

 

+

amortization expense

 

 

 

 

 

 

 

 

 

 

 

+

non-recurring non-cash expenses

 

 

 

 

 

 

 

 

 

 

 

-

income tax credits

 

 

 

 

 

 

 

 

 

 

 

-

non-cash income

 

 

 

 

 

 

 

 

 

 

 

=

Consolidated EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.             Assignor:

 

2.            
Assignee:                                                       [and is an
Affiliate/Approved Fund of [identify Lender]]

 

3.             Borrowers(s):

 

4.             Administrative Agent: Bank of America, N.A., acting through its
Canada branch as the administrative agent under the Credit Agreement

 

5.             Credit Agreement:  Credit Agreement, dated as of
December 21, 2005, among Louisiana-Pacific Limited Partnership,
Louisiana-Pacific Canada Ltd., Louisiana-Pacific Corporation, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer, and Swing Line Lender

 

E-144

--------------------------------------------------------------------------------


 

6.             Assigned Interest:

 

Facility
Assigned

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loan
Assigned*

 

Percentage
Assigned of Commitment/Loans

 

CUSIP Number

 

 

 

$

 

$

 

$

 

 

 

 

 

$

 

$

 

$

 

 

 

 

 

$

 

$

 

$

 

 

 

 

7.             [Trade Date:                                              ]

 

Effective Date:                              , 20   [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

 

Title:

 

[Consented to and] Accepted:

 

BANK OF AMERICA, N.A., acting through its Canada branch as

Administrative Agent

 

By:

 

 

 

Title:

 

[Consented to:]

 

By:

 

 

 

Title:

 

E-244

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrowers, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrowers, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section      thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

E-344

--------------------------------------------------------------------------------


 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the Province of Ontario.

 

E-444

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF GUARANTEE

 

F-111

--------------------------------------------------------------------------------


 

EXHIBIT G

 

OPINION MATTERS

 

The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinion:

 

•      Section 5.01(a), (b) and (c)

 

•      Section 5.02

 

•      Section 5.03

 

•      Section 5.04

 

•      Section 5.06

 

•      Section 5.14(b)

 

[Add other matters as appropriate to the transaction]

 

111

--------------------------------------------------------------------------------